*775The Supreme Court exceeded its authority in setting a deadline for the submission of posttrial memoranda in the action pending under index No. 11853/98 before holding the hearings directed to be held by the decision and order of this Court dated May 26, 1998, and the decision and order of this Court dated October 2, 2000, as amended March 2, 2001. While it is well settled that courts have an inherent power to control their calendar (see Travelers Ins. Co. v New York Yankees, 102 AD2d 851 [1984]), the decision and order of this Court dated June 17, *7762002, deleted the provision of the Supreme Court’s order dated September 12, 2000, directing that the hearings be held at the time of the trial, and the decision and order on motion of this Court dated January 21, 2003, directed that the hearings be held “forthwith.” Under these circumstances, the petitioner demonstrated a clear legal right to have the hearings held before the Supreme Court set a deadline for the submission of posttrial memoranda (see Matter of Law Offs. of Russell I. Marnell, P.C. v Blydenburgh, 26 AD3d 495 [2006]; Matter of DeCintio v Cohalan, 18 AD3d 872 [2005]). Accordingly, the petition must be granted to the extent indicated, and otherwise denied.
The petitioner’s remaining contentions are without merit. Skelos, J.P., Dillon, Balkin and McCarthy, JJ., concur.